981 So.2d 683 (2008)
Willie BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-928.
District Court of Appeal of Florida, Fourth District.
May 28, 2008.
*684 Willie Bell, Indiantown, pro se.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant seeks additional jail credits in lower tribunal case number 07-1208CF10A. The motion alleged an entitlement to 36 additional days of jail credit on a violation of probation sanction, for time spent in custody on new charges. "Appellant is entitled to credit for time served in jail from the date of his arrest for the new offenses if the new offenses constituted the basis for the revocation of probation in the instant cases." Kendrigan v. State, 941 So.2d 529, 529 (Fla. 4th DCA 2006) (citing Louis v. State, 797 So.2d 1281, 1282 (Fla. 4th DCA 2001)). The state concedes the lower court misunderstood the appellant's arguments. Further, the records do not conclusively refute the allegations. As such, we reverse the order on appeal and remand for further proceedings consistent with this opinion.
POLEN, FARMER and MAY, JJ., concur.